Citation Nr: 1416408	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  10-49 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disability, to include major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The Veteran had active duty service from February 1990 to June 1990, and from December 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran's current claim is for depression; however, the record also includes prior diagnoses of cyclothymia and mood disorder.  In light of the foregoing, the Veteran's claim has been recharacterized as shown on the title page.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In an April 2007 decision, the Board denied the claim of service connection for mood swings, to include as due to an undiagnosed illness.  The basis for the denial was that there was no in-service evidence of mood swings, depression or cyclothymia; and no manifestations of such symptoms until years after service.  The Veteran did not appeal; and the Board decision thus became final.  38 U.S.C.A. § 7104(b).  

A claim which is the subject of a prior final decision may be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  

The Veteran's claim of service connection for depression was received in March 2009.  Instead of adjudicating the issue as a claim to reopen, the RO adjudicated the claim on the merits in the November 2009.     

There are specific notice requirements regarding claims to reopen.  Prior to the adjudication of a petition to reopen a service connection claim, the claimant be must be given notice of prior denials, the reasons therefor, and the elements of service connection and of new and material evidence.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Notice that was provided to the appellant in August 2009 was specific to service connection claims and claims to reopen and failed to acknowledge the existence of the April 2007 Board decision.  Written argument submitted by the Veteran's representative also addressed the claim on the merits.  It does not appear that the representative was aware of the prior final Board decision and the need to submit new and material evidence to reopen the claim.  A remand for Kent-compliant notice is needed as the Veteran was not notified on how to reopen her claim that was last denied by the April 2007 Board decision.

Accordingly, the case is REMANDED for the following action:

1. Provide the appellant Kent-compliant notice with an explanation as to the types of evidence needed to reopen her claim of service connection for acquired psychiatric disability, to include major depressive disorder, in relation to the basis for the prior denial of the claim (April 2007 Board decision).  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board, if in order, for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


